Citation Nr: 0605230	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  02-02 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for left lower extremity 
phlebitis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Regional 
Office (RO) of the Department of Veterans' Affairs (VA) in 
No. Little Rock, Arkansas.  In November 2001 the RO, in 
pertinent part, denied service connection for residuals, 
hernia due to abdominal injury and varicose veins, right leg.  
It also granted the veteran an increased evaluation for 
phlebitis, left lower extremity, to 20 percent disabling.  

In July 2002, the appellant was afforded a video conference 
hearing before C. W. Symanski, who is the Veterans Law Judge 
rendering the determination in this claim for an increased 
rating and was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
2002).

In September 2003 the Board REMANDED the veteran's claims to 
the RO for further development.  After the requested 
development was completed, the RO granted the veteran's 
claims for service connection for residuals of a hernia and 
varicose veins right leg.  The RO again denied the veteran's 
claim for an increased evaluation for left lower extremity 
phlebitis.  That is the only issue remaining on appeal.

In February 2006 the Board received a motion to advance this 
case on the Board's docket.  The motion to advance the appeal 
was granted.  Accordingly, the Board will proceed without 
further delay.


FINDING OF FACT

Phlebitis of the left lower extremity is primarily manifested 
by complaints of pain with scarring and edema of the lower 
extremity, relieved by elevation; he does not have stasis 
pigmentation or eczema in the left lower extremity, nor have 
ulcers of the left leg been confirmed on examinations since 
2001.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
left lower extremity phlebitis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400(b) (2), 
Part 4, §§ 4.1, 4.2, 4.10, 4.104, Diagnostic Code 7121 (2005)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to:  prior 
rating decisions; the appellant's contentions; the veteran's 
sworn testimony; statements from the veteran's wife and her 
sworn testimony; a VA Arteries, Veins and Miscellaneous 
examination report dated in October 2001; a letter from a VA 
physician dated in July 2002; a progress note from Dr. Ross 
dated in August 2002; VA Hernia and Arteries, Veins, and 
Miscellaneous examination reports dated in January 2003; a VA 
examination report dated in August 2005; and VA progress 
notes.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence submitted by the appellant or on 
his behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, 
regarding the veteran's claims for an increase rating for 
left lower extremity phlebitis.

The VA Arteries, Veins and Miscellaneous examination report 
from October 2001 showed that the examiner found 1+ pedal 
edema in both lower extremities.  Numerous varicosities were 
also noted, greater on the left than on the right.

A VA progress note dated in February 2002 showed that the 
veteran had edema in his ankles and mild dermatitis on the 
"anterior shin."

Dr. Ross' August 2002 progress note showed that the veteran 
had a lot of "scarification" on his legs.  He had a 
moderate amount of mild edema that occurred "about this time 
every day."  Dr. Ross believed that this developed from 
venous insufficiency and chronic problems with varicose 
veins.  He also noted that the veteran wore support socks.

The January 2003 VA Arteries, Veins and Miscellaneous 
examination report showed that the veteran had varicosities 
in both lower legs.  The left was a little sorer than the 
right "but that involved the thigh as well as the calf."  
No thromboses were present that day and there was no evidence 
of any infection.  The veteran had several scars over both 
lower legs where previous stasis ulcers had healed, but there 
was no evidence of any current stasis ulcers.  

Finally, the August 2005 VA examination report showed that 
the veteran had palpable and visible superficial and deep 
varicose veins bilaterally into the thighs.  At that time 
there was no ulceration, edema, stasis pigmentation, or 
eczema.  The examiner believed this was most likely secondary 
to the use of compression stockings.  The veteran had been 
wearing compression stockings and took them off for the 
examiner.

The veteran's service-connected left lower extremity 
phlebitis has been evaluated as 20 percent disabling since 
August 24, 2001, and is rated under 38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7121.  Under DC 7121 a 20 percent 
evaluation is warranted for post-phlebitic syndrome with 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent evaluation for post-phlebitic syndrome 
requires persistent edema and stasis pigmentation or eczema, 
with or without intermittent ulceration.  See DC 7121.

In reviewing the evidence of record as described above 
together with the applicable regulatory criteria as set forth 
in DC 7121, it is apparent that there is no basis for an 
evaluation in excess of 20 percent for left lower extremity 
phlebitis.  The medical evidence shows multiple findings of 
edema in the left lower extremity and scars from past stasis 
ulcers.  However, there is no evidence of stasis 
pigmentation, eczema, or current ulceration of the left lower 
extremity in the medical record.  Either stasis pigmentation 
or eczema, in addition to persistent edema, is necessary to 
warrant 40 percent rating.  While the veteran and his wife 
have testified that the veteran does have persistent ulcers 
on his left leg, no such ulcers have been objectively 
identified on the examinations conducted on various occasions 
since 2001.  As such, a rating in excess of 20 percent under 
DC 7121 is not warranted for the left lower extremity.  See 
38 C.F.R. § 4.104.

A higher evaluation is not warranted under any other 
potentially applicable diagnostic code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  In this regard, it is 
noted that DC 7120 concerning varicose veins could be 
applied; however, the rating criteria therein are identical 
to the criteria contained in DC 7121 and as such would not 
provide a basis for a higher rating.    

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the service-connected condition causes "marked" interference 
with employment, requires frequent hospitalizations or 
produces unrecognized impairment suggesting extraschedular 
consideration is indicated.

In reaching the above decisions, the Board has considered the 
veteran's statements along with the objective evidence of 
record.  However, the preponderance of the evidence is 
clearly against the claim as described above.  Accordingly, 
the benefit-of-the-doubt rule is not for application in this 
case.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in 
February 2004.  The February 2004 letter satisfied element 
(1) by informing the veteran that evidence was necessary to 
substantiate his claim.  It informed the veteran that the 
evidence must show that his service-connected condition had 
gotten worse.  It satisfied element (2) by informing the 
veteran that VA is responsible for getting relevant records 
from any Federal agency, and that VA would make reasonable 
efforts to obtain relevant records not held by any Federal 
agency.  Finally, the February 2004 letter satisfied element 
(3) by informing the veteran that it is his responsibility to 
make sure that VA receives all requested records that are not 
in the possession of a federal department or agency.  Since 
this letter fully provided notice of elements (1), (2), and 
(3), see above, it is not necessary for the Board to provide 
extensive reasons and bases as to how VA has complied with 
the VCAA's notice requirements.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

With respect to element (4), the Board notes that the RO's 
February 2004 letter contained a specific request that the 
appellant send information any evidence or information he may 
have pertaining to his claim.  In addition, he was supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) by way of 
an August 2005 supplemental statement of the case (SSOC).

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records.  The appellant was 
also afforded VA examinations.  He has not referred to any 
other pertinent evidence that he wanted VA to obtain.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to a disability evaluation in excess of 20 
percent for left lower extremity phlebitis is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


